IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00446-CV

JAY PARKER AND LINDSEY PARKER,
                                                         Appellants
v.

GLENN WEBER,
                                                         Appellee


                           From the 74th District Court
                            McLennan County, Texas
                           Trial Court No. 2015-2039-3


                  ORDER REQUESTING A RESPONSE

      Appellee’s Motion for Rehearing was filed on May 30, 2018. The Court requests a

response from appellants. See TEX. R. APP. P. 49.2. Appellants’ response must be filed

within 14 days from the date of this Order.


                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed July 3, 2018